                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


DINO PUBLISHING LLC,                              )
                                                  )
                     Plaintiff,                   )
                                                  )
       vs.                                        )      Case No. 19 C 1921
                                                  )
MARITIMO MARKETING AMERICAS, INC.,                )
                                                  )
                     Defendant.                   )


                 ORDER ON MOTION TO DISMISS COUNTERCLAIM

       In July 2018, Dino Publishing LLC and Maritimo Marketing Americas, Inc.

entered into a two-year contract in which Dino agreed to provide marketing services to

promote the sale of Maritimo boats in the U.S. in exchange for $138,000, to be paid in

monthly payments over a two-year period. In October 2018, Maritimo advised Dino that

it had "decided to go in a different direction" and told Dino to cease all work. Dino

objected, saying that the termination was improper and that it was still owed the

remaining payments. It has sued Maritimo for breach of contract, claiming $123,000 is

due and owing.

       Maritimo has counterclaimed. It alleges that Dino committed material breaches

of the contract and did not cure them when notified. Maritimo seeks a declaratory

judgment that Dino breached the contract, thus excusing Maritimo from further

performance (count 1). Maritimo also asserts an alternative claim for damages for

breach of contract (count 3) as well as a claim for damages for anticipatory breach

(count 4); a claim for an accounting, citing confusion over the application of the fees it
did pay (count 2); a claim that Dino negligently made misrepresentations regarding its

capabilities (count 5); a claim of unjust enrichment based on the fees that Maritimo did

pay (count 6); and a claim for conversion regarding website content (count 7).

       Dino has moved to dismiss Maritimo's counterclaim under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim. In considering the motion, the Court

takes Maritimo's well-pleaded factual allegations as true, see, e.g., Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008), and assesses whether each of

Maritimo's claims "plausibly suggest[s] an entitlement to relief." Bell Atl. Corp. v.

Twombly, 550 U.S. 554, 556 (2007). The Court rules as set out below.

       1.     Dino argues that count 1, Maritimo's declaratory judgment claim, should

be dismissed as unnecessary because a ruling on Dino's claims will resolve the matters

on which Maritimo seeks a declaratory judgment. The Court agrees. To prevail on its

breach of contract claim, Dino will have to show that it performed its obligations under

the contract and that Maritimo failed to perform its obligations—essentially the flip side

of what Maritimo alleges in the counterclaim. Count 1 is dismissed.

       2.     The Court likewise dismisses count 2, Maritimo's claim for an accounting.

This is not a situation in which the "'accounts between the parties' are of such a

'complicated nature' that only a court of equity can satisfactorily unravel them." Zell v.

Jacoby-Bender, Inc., 542 F.2d 34, 36 (7th Cir. 1976) (quoting Dairy Queen, Inc. v.

Wood, 369 U.S. 469, 478 (1962)). Rather, the issue cited in count 2 involves only the

proper application of a very small number of monthly payments of fixed amounts.

       3.     The Court declines to dismiss count 3, Maritimo's claim for damages for

breach of contract. Maritimo has adequately alleged all of the elements of a breach of



                                              2
contract claim: a valid and enforceable contract; performance by Maritimo; breach by

Dino; and resulting harm to Maritimo. See, e.g., Mack Indus., Ltd. v. Village of Dolton,

2015 IL App (1st) 133620, ¶ 29, 30 N.E.3d 518, 528.

       4.     By contrast, the Court dismisses count 4, Maritimo's claim for anticipatory

breach. A claim for anticipatory breach requires an unequivocal manifestation of a

party's intent not to perform when the time fixed under the contract arrives. See, e.g.,

Bituminous Cas. Corp. v. Commercial Union Ins. Co., 273 Ill. App. 3d 923, 930, 652

N.E.2d 1192, 1197 (1995). Maritimo alleges only a failure to perform by Dino, not a

repudiation prior to or at the time for Dino's performance.

       5.     The Court declines to dismiss count 5, a claim for negligent

misrepresentation. The elements of a claim for negligent misrepresentation are: "(1) a

false statement of material fact; (2) carelessness or negligence in ascertaining the truth

of the statement by the party making it; (3) an intention to induce the other party to act;

(4) action by the other party in reliance on the truth of the statement; (5) damage to the

other party resulting from such reliance; and (6) a duty on the party making the

statement to communicate accurate information." First Midwest Bank, N.A. v. Stewart

Title Guar. Co., 218 Ill. 2d 326, 334–35, 843 N.E.2d 327, 332 (2006). On the fifth

element, if only economic damages are sought, then the duty to avoid negligently

conveying false information is imposed only if the party accused of misrepresentation "is

in the business of supplying information for the guidance of others in their business

transactions." Id. at 335, 843 N.E.2d at 332. Otherwise, the economic loss rule bars

the claim. See id. Maritimo argues that because Dino is in the business of marketing

and advertising for brands, it is in the business of supplying information for the guidance



                                             3
of others and thus meets this requirement. The Court agrees that Maritimo has made

the necessary allegations for this claim to survive dismissal.

       6.      A claim of unjust enrichment "is inapplicable where an express contract, or

written, governs the parties' relationship." Gagnon v. Schickel, 2012 IL App (1st)

120645, ¶ 25, 983 N.E.2d 1044, 1052. A party may plead alternative claims for breach

of contract and unjust enrichment, see id.; see also Fed. R. Civ. P. 8(a)(3) ("A party may

state as many separate claims or defenses as it has, regardless of consistency."), but if

so the unjust enrichment claim "cannot include allegations of an express contract,"

Gagnon, 2012 IL App (1st) 120645, ¶ 25, 983 N.E.2d at 1052, likely because this makes

the claim internally inconsistent. In this case, Maritimo's unjust enrichment claim (count

6) expressly includes and is premised upon the allegations regarding the parties' written

contract. The Court therefore dismisses count 6.

       7.      Maritimo's final claim is count 7, a claim for conversion. In this claim,

Maritimo alleges that Dino exploited access to Maritimo's digital content and intellectual

property by placing this information on a website without Maritimo's authorization. It

also that Dino prevented it from accessing the content. A claim for conversion requires

"(1) an unauthorized and wrongful assumption of control, dominion, or ownership by

defendant over plaintiff's personalty; (2) plaintiff's right in the property; (3) plaintiff's right

to the immediate possession of the property, absolutely and unconditionally; and (4) a

demand for possession of the property." Mareskas-Palcek v. Schwartz, Wolf &

Bernstein, LLP, 2017 IL App (1st) 162746, ¶ 14, 90 N.E.3d 463, 467.

       Dino argues that digital content and intellectual property posted on a website is

insufficiently tangible to maintain a conversion claim. In Illinois, "an action for



                                                 4
conversion lies only for personal property which is tangible, or at least represented by or

connected with something tangible." In re Thebus, 108 Ill. 2d 255, 260, 483 N.E.2d

1258, 1260 (1985) (quoting 18 Am. Jur. 2d Conversion § 9, at 164 (1965)). Thus, ideas

are generally not sufficiently tangible for a conversion claim until they are put into writing

and thus converted into a form of tangible property. Bilut v. Northwestern Univ., 296 Ill.

App. 3d 42, 52, 692 N.E.2d 1327, 1334 (1998) (finding that professor's research may be

a proper subject of conversion because the printed copy of the research constituted as

tangible property). In Sheridan v. iHeartMedia, Inc., 255 F. Supp. 3d 767 (N.D. Ill.

2017), the court cited to a state appellate decision to conclude that a digital file is

insufficiently tangible property for a conversion claim. Id. at 780 (citing Ogbolumani v.

Young, 2015 IL App (1st) 141930-U, ¶ 33, 2015 WL 1284064). It is difficult to

understand why this should still be the case in this day and age given the ubiquity of

valuable property—in particular, intellectual property—that is maintained in digital form,

but Illinois law does not yet permit a claim for conversion of such property. The Seventh

Circuit has so held, see Am. Nat'l Ins. Co. v. Citibank, 543 F.3d 907, 910 (7th Cir. 2008),

and this Court is bound to follow Seventh Circuit precedent on the point until the law

changes on the state side. See Reiser v. Residential Funding Corp., 380 F.3d 1027,

1029 (7th Cir. 2004).

       Although Maritimo argues that the content that Dino used is tangible property, it

does not allege in its counterclaim or even explain in its response to the motion to

dismiss how this is so. In short, nothing in the current record indicates that the digital

content or intellectual property was in some physical and tangible form. The Court

therefore dismisses, count 8, with leave to amend.



                                              5
                                      Conclusion

      For the reasons stated above, the Court dismisses counts 1, 2, 4, 6, and 7 of

Maritimo's counterclaim for failure to state a claim upon which relief may be granted but

denies the motion to dismiss as to counts 3 and 5 of the counterclaim.

Date: August 16, 2019

                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge




                                            6
